 TROY LAW, PLLC
 41-25 Kissena Boulevard Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiff, proposed FLSA Collective and
 potential Rule 23 Class

 UNITED STATES DISTRICT COURT                               Case No. 21-cv-03757
 EASTERN DISTRICT OF PENNSYLVANIA
 ---------------------------------------------------------X
 YE MING HUANG,
 on his own behalf and on behalf of others similarly        29 U.S.C. § 216(b)
 situated                                                   COLLECTIVE ACTION &
                                     Plaintiff,             FED. R. CIV. P. 23 CLASS
                                     v.                     ACTION
 SAKURA MANDARIN INC
      f/d/b/a Sakura Mandarin
      d/b/a Bai Wei;                                        COMPLAINT
 CHILI BAMBOO LLC
      d/b/a Spice 28; and
 DESSERT POP INC
          d/b/a A La Mousse
 WEN HE WANG
       a/k/a Wenhe Wang,
 JACK CHEN
 ANNA CHEN
                                     Defendants.
 ---------------------------------------------------------X
         Plaintiff YE MING HUANG (hereinafter referred to as Plaintiff), on behalf of himself

and others similarly situated, by and through his attorney, Troy Law, PLLC, hereby brings this

complaint against Defendants SAKURA MANDARIN INC f/d/b/a Sakura Mandarin d/b/a Bai

Wei; CHILI BAMBOO LLC d/b/a Spice 28; DESSERT POP INC d/b/a A La Mousse; WEN HE

WANG a/k/a Wenhe Wang; JACK CHEN and ANNA CHEN, and alleges as follows:

                                       INTRODUCTION

        1.     This action is brought by the Plaintiff YE MING HUANG, on behalf of

himself as well as other employees similarly situated, against the Defendants for alleged

violations of the Fair Labor Standards Act, (FLSA) 29 U.S.C. § 201 et seq. and of the



TTroy                                        1 of 19                            Complaint
Pennsylvania Minimum Wage Act of 1968, 43 P.S. §§ 333.101, et seq. (“PAMWA”); and

Pennsylvania Wage Payment and Collection Law (“WPCL”), 43 P.S. §§ 260.1 et seq., arising

from Defendants’ various willfully and unlawful employment policies, patterns and practices.

        2.     Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and PAMWA and WPCL by engaging in

pattern and practice of failing to pay its employees, including Plaintiff, minimum wage for

each hour worked and overtime compensation for all hours worked over forty (40) each

workweek.

        3.     Plaintiff alleges pursuant to the FLSA, that he is entitled to recover from the

Defendants: (1) unpaid overtime wages (2) liquidated damages, (3) prejudgment and post-

judgement interest; and/or (4) attorney’s fees and cost.

        4.     Plaintiff further alleges pursuant to the Pennsylvania Minimum Wage Act of

1968, 43 P.S. §§ 333.101, et seq. (“PAMWA”) that he is entitled to recover from the

Defendants: (1) unpaid overtime compensation, (2) pre-judgment and post-judgment interest,

and (3) attorney’s fees and/or costs.

        5.     Plaintiff further alleges pursuant to the Pennsylvania Wage Payment and

Collection Law (“WPCL”), 43 P.S. §§ 260.1 et seq. that he was not notified of the following:

(1) time and place of payment; (2) rate of pay; and (3) amount of any fringe benefits or wage

supplements to be paid to the employee, a third party, or a fund for the benefit of the

employee; and is entitled to recover from the Defendants: (1) unpaid overtime wages

compensation, (2) liquidated damages, (3) prejudgment and post-judgment interest; and/or (4)

attorneys’ fees and costs.




TTroy                                         2 of 19                            Complaint
                                   JURISDICTION AND VENUE

        6.     This Court has original federal question jurisdiction over this controversy

under 29 U.S.C. § 216(b) and 28 U.S.C. § 1331, and has supplemental jurisdiction over the

Pennsylvania Minimum Wage Act claims and Pennsylvania Wage Payment and Collection

Law claims, pursuant to 28 U.S.C. § 1367(a).

        7.     Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C.

§§ 1391(b) and (c), because Defendants conduct business in this District, and the acts and

omissions giving rise to the claims herein alleged took place in this District.

                                              PLAINTIFF

        8.     From on or about June 18, 2018 to May 23, 2021, Plaintiff YE MING

HUANG was employed by Defendants to work as a Chef for Defendants at 1038 Race Street

Philadelphia, PA 19107.

                                            DEFENDANTS

        Corporate Defendants

        9.     Defendant SAKURA MANDARIN INC f/d/b/a Sakura Mandarin d/b/a Bai

Wei is a domestic business corporation organized under the laws of the State of Pennsylvania

with a principal address at 1038 Race Street Philadelphia, PA 19107.

        10.    Sakura Mandarin is the former doing business name for SAKURA

MANDARIN INC d/b/a Bai Wei.

        11.    JACK CHEN is the owner of corporate Defendant which has done business as

Sakura Mandarin in the past and curently does business as Bai Wei.




TTroy                                          3 of 19                            Complaint
        12.    SAKURA MANDARIN INC f/d/b/a Sakura Mandarin d/b/a Bai Wei is a

business engaged in interstate commerce that has gross sales in excess of five hundred

thousand dollars ($500,000) per year.

        13.    SAKURA MANDARIN INC f/d/b/a Sakura Mandarin d/b/a Bai Wei

purchased and handled goods moved in interstate commerce.

        14.    Defendant CHILI BAMBOO LLC d/b/a Spice 28 is a domestic business

corporation organized under the laws of the State of Pennsylvania with a principal address at

1228 Chestnut Street Philadelphia, PA 19107.

        15.    CHILI BAMBOO LLC d/b/a Spice 28 is a business engaged in interstate

commerce that has gross sales in excess of five hundred thousand dollars ($500,000) per year.

        16.    CHILI BAMBOO LLC d/b/a Spice 28 purchased and handled goods moved in

interstate commerce.

        17.    Defendant DESSERT POP INC d/b/a A La Mousse is a domestic business

corporation organized under the law of the State of Pennsylvania with a principal address at

145 N 11th Street Philadelphia, PA 19107.

        18.    Additionally Corporate Defendant DESSERT POP INC d/b/a A La Mousse

has two additional locations located at 920 Montgomery Avenue Penn Valley, PA 19072 and

1622 South Street Philadelphia, PA 19146 operate under the same name.

        19.    DESSERT POP INC d/b/a A La Mousse is a business engaged in interstate

commerce that has a gross sales in excess of five hundred thousand dollars ($500,000) per

year.

        20.    DESSERT POP INC d/b/a A La Mousse purchased and handled goods moved

in interstated commerce.




TTroy                                        4 of 19                           Complaint
        Owner/Operator Defendants

        21.    WEN HE WANG known as Operating Boss and Head of Kitchen to Plaintiff

and President of SAKURA MANDARIN, INC f/d/b/a Sakura Mandarin d/b/a Bai Wei on the

Certificate of Incorporation, (1) had the power to hire and fire employees, (2) supervised and

controlled employee work schedules or conditions of employment, (3) determined the rate and

method of payment, and (4) maintained employee records at SAKURA MANDARIN INC

f/d/b/a Sakura Mandarin d/b/a Bai Wei; CHILI BAMBOO LLC d/b/a Spice 28; and

DESSERT POP INC d/b/a A La Mousse.

        22.    WEN HE WANG actually hired the Plaintiff.

        23.    WEN HE WANG actually paid the Plaintiff.

        24.    WEN HE WANG actually supervised the Plaintiff on a day to day basis.

        25.    WEN HE WANG acted intentionally and maliciously and is an employer

pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. §

791.2, 43 P.S.§ 260.1 and the regulations thereunder, and is jointly and severally liable with

SAKURA MANDARIN INC f/d/b/a Sakura Mandarin d/b/a Bai Wei; CHILI BAMBOO LLC

d/b/a Spice 28; and DESSERT POP INC d/b/a A La Mousse.

        26.    JACK CHEN known as Big Boss to Plaintiff and Vice President of SAKURA

MANDARIN, INC f/d/b/a Sakura Mandarin d/b/a Bai Wei on the Certificate of Incorporation,

owner of CHILI BAMBOO LLC d/b/a Spice 28, and part owner of DESSERT POP INC d/b/a

A La Mousse (1) had the power to hire and fire employees, (2) supervised and controlled

employee work schedules or conditions of employment, (3) determined the rate and method

of payment, and (4) maintained employee records at SAKURA MANDARIN INC f/d/b/a

Sakura Mandarin d/b/a Bai Wei; CHILI BAMBOO LLC d/b/a Spice 28; and DESSERT POP



TTroy                                         5 of 19                            Complaint
INC d/b/a A La Mousse.

        27.   JACK CHEN actually supervised the Plaintiff.

        28.   For a time in 2018, JACK CHEN actually paid the Plaintiff.

        29.   In the beginning of Plaintiff’s employment beginning on or about June 18,

2018, WEN HE WANG paid all Defendants’ employees at SAKURA MANDARIN INC

f/d/b/a Sakura Mandarin d/b/a Bai Wei.

        30.   Subsequently, also in 2018, JACK CHEN began to pay all of Defendants’

employees at SAKURA MANDARIN INC f/d/b/a Sakura Mandarin d/b/a Bai Wei. WEN HE

WANG has paid all Defendants’ employees at SAKURA MANDARIN INC f/d/b/a Sakura

Mandarin d/b/a Bai Wei.

        31.   JACK CHEN acted intentionally and maliciously and is an employer pursuant

to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, 43

P.S.§ 260.1 and the regulations thereunder, and is jointly and severally with SAKURA

MANDARIN INC f/d/b/a Sakura Mandarin d/b/a Bai Wei; CHILI BAMBOO LLC d/b/a

Spice 28; and DESSERT POP INC d/b/a A La Mousse.

        32.   ANNA CHEN known as part Owner and Manager of DESSERT POP INC

d/b/a A La Mousse (1) had the power to hire and fire employees, (2) supervised and

controlled employee work schedules or conditions of employment, (3) determined the rate and

method of payment, and (4) maintained employee records at SAKURA MANDARIN INC

f/d/b/a Sakura Mandarin d/b/a Bai Wei; CHILI BAMBOO LLC d/b/a Spice 28; and

DESSERT POP INC d/b/a A La Mousse.

        33.   ANNA CHEN acted intentionally and maliciously and is an employer pursuant

to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, 43




TTroy                                       6 of 19                          Complaint
P.S.§ 260.1 and the regulations thereunder, and is jointly and severally with SAKURA

MANDARIN INC f/d/b/a Sakura Mandarin d/b/a Bai Wei; CHILI BAMBOO LLC d/b/a

Spice 28; and DESSERT POP INC d/b/a A La Mousse.

        34.    Upon information and belief, JACK CHEN and ANNA CHEN are husband

and wife.

        35.    Upon information and belief, JACK CHEN and ANNA CHEN jointly own and

manage SAKURA MANDARIN f/d/b/a Sakura Mandarin d/b/a Bai Wei and DESSERT POP

INC d/b/a A La Mousse.

                                     STATEMENT OF FACTS

                          Corporate Defendants Constitute as Enterprise

        36.    Upon information and belief, Corporate Defendant SAKURA MANDARIN

f/d/b/a Sakura Mandarin d/b/a Bai Wei; CHILI BAMBOO LLC d/b/a Spice 28; and

DESSERT POP INC d/b/a A La Mousse are joint employers of Plaintiff and constitute an

enterprise as the term defined by 29 USC §203 (r) insofar as they share staff, including

Plaintiff, pay Plaintiff for the work preformed at the enterprise, and are otherwise engaged in

related activity preformed through uniformed operation and/or common control for a common

business purpose, and are co-owned by the same partners.

        37.    At relevant times herein, SAKURA MANDARIN INC f/d/b/a Sakura

Mandarin d/b/a Bai Wei; CHILI BAMBOO LLC d/b/a Spice 28; and DESSERT POP INC

d/b/a A La Mousse continues to be, an “enterprise engaged in commerce” within the meaning

of FLSA.

        38.    Upon information and belief, all three corporate Defendants are owned by

Individual Defendant JACK CHEN.




TTroy                                         7 of 19                            Complaint
        39.    At all relevant times, the work performed by Plaintiff was directly essential to

the business operated by SAKURA MANDARIN f/d/b/a Sakura Mandarin d/b/a Bai Wei;

CHILI BAMBOO LLC d/b/a Spice 28 and DESSERT POP INC d/b/a A La Mousse.

        40.    Additionally, a worker from Fujian, Fuzhou was dispatched to work for

DESSERT POP INC d/b/a A La Mousse from SAKURA MANDARIN f/d/b/a Sakura

Mandarin d/b/a Bai Wei during the COVID 19 Pandemic to work as a pastry chef helper.

        41.    Furthermore, coworker Fujian worked at CHILI BAMBOO LLC d/b/a Spice

28 before working as a waiter at SAKURA MANDARIN f/d/b/a Sakura Mandarin d/b/a Bai

Wei

        42.    Additionally, when SAKURA MANDARIN f/d/b/a Sakura Mandarin d/b/a Bai

Wei lost electricity, the workers for SAKURA MANDARIN f/d/b/a Sakura Mandarin d/b/a

Bai Wei went to CHILI BAMBOO LLC d/b/a Spice 28 for dinner and the dinner was free.

        43.    Corporate Defendants SAKURA MANDARIN f/d/b/a Sakura Mandarin d/b/a

Bai Wei and CHILI BAMBOO LLC d/b/a Spice 28 shared utensils, such as Noddles and

other food ingredaints.

        44.    Corporate Defendants SAKURA MANDARIN f/d/b/a Sakura Mandarin d/b/a

Bai Wei and DESSERT POP INC d/b/a A La Mousse shared utensils and materials such as

eggs and oil and this sharing of utensils would happen at least once or twice a week.

        45.    Furthermore, Plaintiff states that the Employees for DESSERT POP INC d/b/a

A La Mousse daily meals that they ate were made by Corporate Defendant SAKURA

MANDARIN f/d/b/a Sakura Mandarin d/b/a Bai Wei

        46.    When a SAKURA MANDARIN f/d/b/a Sakura Mandarin d/b/a Bai Wei

customer orders a cake, the SAKURA MANDARIN f/d/b/a Sakura Mandarin d/b/a Bai Wei




TTroy                                         8 of 19                            Complaint
waitstaff would go to A La Mousse to pick up the cake to bring to the customer at SAKURA

MANDARIN f/d/b/a Sakura Mandarin d/b/a Bai Wei . The cake purchase would appear on

the SAKURA MANDARIN INC f/d/b/a Sakura Mandarin d/b/a Bai Wei check. This would

take place at least once a day according to the plaintiff but sometimes more

         47.    At all relevant times, the work performed by Plaintiff was directly essential to

the business operated by SAKURA MANDARIN INC f/d/b/a Sakura Mandarin d/b/a Bai

Wei; and CHILI BAMBOO LLC d/b/a Spice 28.

                                       Wage and Hour Policies

         48.    Defendants committed the following alleged acts knowingly, intentionally and

willfully against the Plaintiff, the FLSA Collective Plaintiffs, and the Class.

         49.    At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiff and similarly situated employees at least the federal and state minimum wage for

each hour worked.

         50.    At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiff his lawful overtime compensation of one and one-half times (1.5x) their regular rate

of pay for all hours worked over forty (40) in a given workweek.

         51.    While employed by Defendants, Plaintiff was not exempt under federal and

state laws requiring employers to pay employees overtime.

         52.    Defendants failed to keep full and accurate records of Plaintiff's hours and

wages.

         53.    Upon information and belief, Defendants failed to keep full and accurate

records in order to mitigate liability for their wage violations. Defendants never furnished any

notice of their use of tip credit.




TTroy                                          9 of 19                            Complaint
        54.      At all relevant times, Defendants knowingly and willfully failed to provide

Plaintiff and similarly situated employees with Time of Hire Notice reflecting true rates of

pay and payday as well as paystub that lists employee’s name, employer’s name, employer’s

address and telephone number, employee’s rate or rates of pay, any deductions made from

employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day.

        55.      Defendants knew that the nonpayment of overtime pay would financially

injure Plaintiff and similarly situated employees and violate state and federal laws.

        Plaintiff Ye Ming Huang

        56.      From on or about June 18, 2018 to May 23, 2021, Plaintiff YE MING

HUANG was employed by Defendants to work as a Chef at 1038 Race Street, Philidelphia,

PA 19107.

        57.      From July 15, 2018 to August 28, 2018, Plaintiff YE MING HUANG did not

work due to the restaurant going through renovations.

        58.      From March 15, 2020 to September 01, 2020, Plaintiff YE MING HUANG did

not work due to the COVID 19 Pandemic

        59.      From on or about June 18, 2018 to May 23, 2021, excluding the times that

plaintiff did not work due to Restaurant Renovations and the COVID 19 Pandemic, Plaintiff

YE MING HUANG’s regular work schedule was as follows:

              a. 11:00 to 22:30 Tuesday through Thursday for three (3) days per week for thirty

                 four and a half (34.5) hours.

              b. 11:00 to 23:00 Friday and Saturday for two (2) days per week for twenty four

                 (24) hours.



TTroy                                            10 of 19                        Complaint
               c. 11:00 to 23:30 Sunday for Eleven and a half (11.5) hours

               d. Totally, Plaintiff worked a total six (6) days per week resulting in seventy (70)

                  hours of work each week.

         60.      At all relevant times, Plaintiff YE MING HUANG did not have a fixed time

for lunch or for dinner.

         61.      At all relevant times, Plaintiff YE MING HE had no break. Instead, Plaintiff

YE MING HUANG had 10 minutes to eat and even then, he was on call, meaning that if

customer’s order came, his break stopped and he had to cook the customers food.

         62.      From on or about June 18, 2018 to July 15, 2018, Plaintiff YE MING HUANG

was paid a flat compensation at a rate of four thousand dollars ($4000.00) per month.

         63.      From on or about August 28, 2018 to September 01, 2019 , Plaintiff YE MING

HUANG was paid a flat compensation at a rate of four thousand two hundred dollars

($4200.00) per month.

         64.      From on or about September 01, 2019 to March 15, 2020, Plaintiff YE MING

HUANG was paid a flat compensation at a rate of four thousand four hundred dollars

($4400.00) per month.

         65.      From on or about September 01, 2020 to May 23, 2021, Plaintiff YE MING

HUANG was paid a flat compensation at a rate of four thousand dollars ($4000.00) per

month.

         66.      At all relevant times, Plaintiff YE MING HUANG was not paid overtime pay

for overtime work.

         67.      At all relevant times, Plaintiff YE MING HUANG was never informed of his

hourly pay rate or any tip deductions toward the minimum wage.




TTroy                                            11 of 19                           Complaint
        68.    Throughout his employment, Plaintiff YE MING HUANG was not given a

statement with his weekly payment reflecting employee’s name, employer’s name,

employer’s address and telephone number, employee’s rate or rates of pay, any deductions

made from employee’s wages, any allowances claimed as part of the minimum wage, and the

employee’s gross and net wages for each pay day in Chinese, Plaintiff’s native language.

        69.    Throughout his employment, Plaintiff YE MING HUANG was not

compensated at least at one-and-one-half his promised hourly wage for all hours worked

above forty (40) in each workweek.

                            COLLECTIVE ACTION ALLEGATIONS

        70.    Plaintiff brings this action individually and as class representative individually

and on behalf of all other and former non-exempt employees who have been or were

employed by the Defendants for up to the last three (3) years, through entry of judgment in

this case (the “Collective Action Period”) and whom were not compensated at their promised

hourly rate for all hours worked and at one and one half times their promised work for all

hours worked in excess of forty (40) hours per week (the “Collective Action Members”).

                                 CLASS ACTION ALLEGATIONS

        71.    Plaintiff brings his Pennsylvania Minimum Wage Act of 1968 claims pursuant

to Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) Rule 23, on behalf of all non-exempt

personnel employed by Defendants on or after the date that is two years before the filing of

the Complaint in this case as defined herein (the “Class Period”).

        72.    All said persons, including Plaintiff, are referred to herein as the “Class.”

        73.    The Class members are readily ascertainable. The number and identity of the

Class members are determinable from the records of Defendants. The hours assigned and




TTroy                                         12 of 19                            Complaint
worked, the positions held, and the rate of pay for each Class Member is also determinable

from Defendants’ records. For purpose of notice and other purposes related to this action,

their names and addresses are readily available from Defendants. Notice can be provided by

means permissible under said Fed. R. Civ. P. 23.

        Numerosity

        74.    The proposed Class is so numerous that joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the

Court. Although the precise number of such persons is unknown, and the facts on which the

calculation of the number is presently within the sole control of the Defendants, upon

information and belief, there are more than forty (40) members of the class.

        Commonality

        75.    There are questions of law and fact common to the Class which predominate

over any questions affecting only individual class members, including:

        a.     Whether Defendant employed Plaintiff and the Class within the meaning of the

PAMWA;

        b.     Whether Plaintiff and Class members are promised and not paid at their

promised hourly wage under the PAMWA;

        c.     Whether Plaintiff and Class members are entitled to and paid overtime at their

promised hourly wage under the PAMWA;

        d.     Whether Defendants provided paystubs detailing the rates of pay and credits

taken towards the minimum wage to Plaintiff and the Rule 23 class on each payday; and

        e.     At what common rate, or rates subject to common method of calculation was

and is Defendants required to pay the Class members for their work.


TTroy                                          13 of 19                            Complaint
        Typicality

        76.    Plaintiff's claims are typical of those claims which could be alleged by any

member of the Class, and the relief sought is typical of the relief that would be sought by each

member of the Class in separate actions. All the Class members were subject to the same

corporate practices of Defendants, as alleged herein, of failing to pay minimum wage or

overtime compensation. Defendants’ corporate-wide policies and practices affected all Class

members similarly, and Defendants benefitted from the same type of unfair and/or wrongful

acts as to each Class member. Plaintiff and other Class members sustained similar losses,

injuries and damages arising from the same unlawful policies, practices and procedures.

        Adequacy

        77.    Plaintiff is able to fairly and adequately protect the interests of the Class and

have no interests antagonistic to the Class. Plaintiff is represented by attorneys who are

experienced and competent in representing Plaintiffs in both class action and wage-and-hour

employment litigation cases.

        Superiority

        78.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of wage-and-hour litigation where

individual Class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously,

efficiently and without the unnecessary duplication of efforts and expenses that numerous

individual actions engender. Because the losses, injuries and damages suffered by each of the

individual Class members are small in the sense pertinent to a class action analysis, the


TTroy                                         14 of 19                             Complaint
expenses and burden of individual litigation would make it extremely difficult or impossible

for the individual Class members to redress the wrongs done to them. Further, important

public interests will be served by addressing the matter as a class action. The adjudication of

individual litigation claims would result in a great expenditure of Court and public resources;

however, treating the claims as a class action would result in a significant saving of these

costs. The prosecution of separate actions by individual members of the Class would create a

risk of inconsistent and/or varying adjudications with respect to the individual members of the

Class, establishing incompatible standards of conduct for Defendants and resulting in the

impairment of Class members’ rights and the disposition of their interests through actions to

which they were not parties. The issues in this action can be decided by means of common,

class-wide proof. In addition, if appropriate, the Court can, and is empowered to, fashion

methods to efficiently manage this action as a class action.

        79.    Upon information and belief, Defendants and other employers throughout the

state violate the PAMWA. Current employees are often afraid to assert their rights out of fear

of direct or indirect retaliation. Former employees are fearful of bringing claims because

doing so can harm their employment, future employment, and future efforts to secure

employment. Class actions provide class members who are not named in the complaint a

degree of anonymity which allows for the vindication of their rights while eliminating or

reducing these risks.

                                    STATEMENT OF CLAIMS


          [Violations of the Fair Labor Standards Act—Failure to Pay Overtime
                Brought on behalf of the Plaintiff and the FLSA Collective]

        80.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.


TTroy                                         15 of 19                            Complaint
         81.   The FLSA provides that no employer engaged in commerce shall employ a

covered employee for a work week longer than forty (40) hours unless such employee

receives compensation for employment in excess of forty (40) hours at a rate not less than one

and one-half times the regular rate at which he is employed, or one and one-half times the

minimum wage, whichever is greater. 29 U.S.C. § 207(a).

         82.   The FLSA provides that any employer who violates the provisions of 29

U.S.C. § 207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 USC § 216(b).

         83.   Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime pay

violated the FLSA.

         84.   At all relevant times, Defendants had, and continue to have, a policy of

practice of refusing to pay overtime compensation at the statutory rate of time and a half to

Plaintiff and Collective Action Members for all hours worked in excess of forty (40) hours per

workweek, which violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq.,

including 29 U.S.C. §§ 207(a)(1) and 215(a).

         85.   The FLSA and supporting regulations required employers to notify employees

of employment law requires employers to notify employment law requirements. 29 C.F.R. §

516.4.

         86.   Defendants willfully failed to notify Plaintiff and FLSA Collective of the

requirements of the employment laws in order to facilitate their exploitation of Plaintiff’ and

FLSA Collectives’ labor.

         87.   Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff and Collective Class Members the statutory




TTroy                                         16 of 19                           Complaint
overtime rate of time and one half for all hours worked in excess of forty (40) per week when

they knew or should have known such was due and that failing to do so would financially

injure Plaintiff and Collective Action members.


              [Violation of Pennsylvania Minimum Wage Act—Unpaid Overtime
                       Brought on behalf of Plaintiff and Rule 23 Class]


        88.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        89.    Under the PAMWA Article 43, §§333.105(a)-(c), et seq, and the supporting

Pennsylvania Department of Labor Regulations & industry regulations, defendants are

required to pay Plaintiff and Rule 23 Class members one and one half (1.5) times the regular

rate of pay for all hours they worked in excess of forty (40) hours in a workweek.

        90.    Defendants have failed to pay Plaintiff and Rule 23 Class members the

overtime to which they are entitled under the PAMWA.

        91.    Defendants have willfully violated the PAMWA by knowingly and

intentionally failing to pay Plaintiff and the Rule 23 Class Members overtime wages.

        92.    Due to Defendants’ willful violations of the PAMWA, Plaintiff and the Rule

23 Class Members were entitled to recover their unpaid overtime wages, reasonable attorneys’

fees and costs of the action, liquidated damages and pre-judgment and post-judgment interest.

        93.    Defendants’ failure to pay Plaintiff were not in good faith.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself, and on the behalf of the FLSA

Collective Plaintiffs and Rule 23 Class, respectfully requests that this Court enter a judgment

providing the following relief:


TTroy                                        17 of 19                            Complaint
        a)     Authorizing Plaintiff at the earliest possible time to give notice of this

collective action, or that the Court issue such notice, to all persons who are presently, or have

up through the extent allowable under the statute of limitations and including the date of

issuance of court-supervised notice, been employed by Defendants as non-exempt employees.

Such notice shall inform them that the civil notice has been filed, of the nature of the action,

of his right to join this lawsuit if they believe they were denied premium overtime wages;

        b)     Certification of this case as a collective action pursuant to FLSA;

        c)     Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

members of the FLSA opt-in class, apprising them of the pendency of this action, and permitting

them to assert timely FLSA claims and state claims in this action by filing individual Consent

to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and their counsel to

represent the Collective Action Members;

        d)     A declaratory judgment that the practices complained of herein are unlawful

under FLSA and PAMWA;

        e)     An injunction against Corporate Defendants, its officers, agents, successors,

employees, representatives and any and all persons acting in concert with them as provided by

law, from engaging in each of unlawful practices and policies set forth herein;

        f)     An award of unpaid minimum wage and overtime wages due under FLSA and

PAMWA due Plaintiff and the Collective Action members plus compensatory and liquidated

damages in the amount of twenty five percent (25%) under PA Wage Payment and Collection

Law.




TTroy                                         18 of 19                             Complaint
         g)      An award of liquidated and/or punitive damages as a result of Defendants’

knowing and willful failure to pay wages at least the hourly minimum wage, overtime

compensation pursuant to 29 U.S.C. §216;

         h)      An award of costs and expenses of this action together with reasonable

attorneys’ and expert fees pursuant to 29 U.S.C. §216(b) and PA S.B. 73;

         i)      An award of lost wages and liquidated damages equal to lost wages as a result

of Plaintiffs’ unlawful termination, compensatory damages, 6% simple prejudgment interest

provided by WPCL, post-judgment interest, and attorney fees and costs;

         j)      The cost and disbursements of this action;

         k)      An award of prejudgment and post-judgment fees;

         l)      Such other and further legal and equitable relief as this Court deems necessary,

just, and proper.

                                DEMAND FOR TRIAL BY JURY
        Pursuant to Rule 38(b) and 38(c) of the Federal Rules of Civil Procedures, Plaintiffs

demand a trial by jury on all questions of facts.

Dated: August 23, 2021
Flushing, New York
                                        TROY LAW, PLLC
                                        Attorneys for the Plaintiff, proposed FLSA
                                        Collective and potential Rule 23 Class
                                        /s/ C. D. Thomas
                                        C. D. Thomas
                                        PA Bar: 54696
                                        41-25 Kissena Boulevard, Suite 103
                                        Flushing, NY 11355
                                        Tel: (718) 762-1324
                                        troylaw@troypllc.com




TTroy                                          19 of 19                           Complaint
